Citation Nr: 1016341	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for acoustic neuroma, 
status post removal, with right ear hearing loss.

2. Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The Veteran appeared and testified before the below-signed 
Veterans Law Judge in December 2004; the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

The Board observes that the Veteran requested - in March 
2010, September 2009, October 2008, and June and July 2006 - 
that VA obtain all of his medical records from the VA medical 
center (VAMC) in Chillicothe.  Although the claims file 
contains some of these records, there is no documentation of 
any VA treatment from May 2008 through October 2009 or from 
November 2009 to the present (and the Board observes that a 
record dated November 2009 refers to May 2009 VA treatment).  
Further, as the Veteran directly submitted many of the 
medical records reflected within the claims file, and as the 
record indicates that he also may have received treatment 
from VAMCs in Athens and Dayton, it is not clear whether 
complete VA treatment records have been obtained.  While this 
case is in remand status, the RO or Appeals Management Center 
(AMC) must obtain pertinent VA treatment records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered).

This matter was previously remanded by the Board on multiple 
occasions.  The Board observes that, in May 2005, the RO/AMC 
was directed to "provide signed authorizations for the 
release of any treatment records not currently of record 
generated by the following: (1) Ohio State University 
Hospital, Columbus, Ohio; (2) Kenneth Blizsenback, M.D., 
Pickerington, Ohio; (3) United Mental Health Center, Dublin, 
Ohio; and (4) Mount Carmel East, Columbus, Ohio."  However, 
the record does not reflect any additional attempts by the RO 
or the AMC to obtain any such records.  The Board finds that 
the RO/AMC did not adequately comply with the terms of the 
Board's remand and, as compliance with a remand is not 
discretionary, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further observes that the Veteran, through his 
authorized representative, submitted a March 2010 statement 
to VA, indicating that he "does not have any additional 
evidence or arguments," but subsequently submitted 
additional argument and evidence.  Although the Veteran's 
representative submitted a March 2009 letter waiving the 30 
day "due process period" (during which files are held at 
the AMC prior to forwarding to the Board), the letter 
expressly notes that the file should be forwarded to the 
Board after completion of any necessary statement of the case 
(SOC) or supplemental SOC.  As such, the letter did not waive 
initial review of any new evidence by the agency of original 
jurisdiction (AOJ).  The Veteran and his representative are 
reminded that, in the absence of such a written waiver, any 
evidence submitted by the Veteran to the Board must be 
remanded for review by the agency of original jurisdiction 
(AOJ) prior to appellate review.  38 C.F.R. § 20.1304(c) 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA medical 
treatment that is not evidenced by the 
current record - to specifically 
include, but not limited to, treatment 
received after May 2008 from VAMCs in 
Chillicothe, Athens, and Dayton.  The 
RO/AMC must then obtain these records 
and associate them with the claims 
folder.  

2.  The RO/AMC will ascertain if the 
Veteran has received any non-VA medical 
treatment that is not evidenced by the 
current record - to specifically include, 
but not limited to, treatment from the 
following: (1) Ohio State University 
Hospital, Columbus, Ohio; (2) Kenneth 
Blizsenback, M.D., Pickerington, Ohio; 
(3) United Mental Health Center, Dublin, 
Ohio; and (4) Mount Carmel East, 
Columbus, Ohio.  The Veteran must be 
provided with the necessary 
authorizations for the release of these 
private treatment records, and any other 
such records not currently on file.  The 
RO/AMC must then attempt to obtain these 
records and associate them with the 
claims folder.  

3.  The RO/AMC must again provide the 
Veteran and his authorized representative 
with a waiver form, for waiver of the 30 
day waiting period and AOJ consideration 
of any new evidence or argument submitted 
in accordance with 38 C.F.R. § 
20.1304(c).

4.  Following the above-directed 
development, the RO/AMC must review and 
readjudicate the Veteran's claim.  If the 
benefit sought remains denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond 
(unless waiver, as described in paragraph 
3 of the remand directives, is obtained).  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).









	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


